           Case 2:18-cv-00095-SU         Document 26     Filed 10/07/19     Page 1 of 1




                               UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                       PENDLETON DIVISION



  JHONY ARAUCO-LAPA,                                     Case No. 2:18-cv-00095-SU
                  Plaintiff,

           vs.                                           STIPULATION TO ENTRY OF
                                                         JUDGMENT OF DISMISSAL
  OLIVER WENTZ and JOANNA WENTZ, dba
  WENTZ RANCH,

                  Defendants.

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with all claims in the above matter having

been fully compromised and settled, the parties through their undersigned counsel hereby

stipulate to entry of a judgment of dismissal of the above action, with prejudice, and without

costs or attorney fees to any party.


DATED this 7th      day of October, 2019

LEGAL AID SERVICES OF OREGON                         BARRAN LIEBMAN, LLP

 s/Brenda M. Bradley                          s/Chris M. Morgan         ____
Brenda M. Bradley, OSB #060453                      Chris M. Morgan, OSB #175384

Of Attorneys for Plaintiff                           Of Attorneys for Defendants




Page 1 –         STIPULATION TO ENTRY OF JUDGMENT OF DISMISSAL
